

115 S2328 IS: Pay Our Military Act of 2018
U.S. Senate
2018-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2328IN THE SENATE OF THE UNITED STATESJanuary 19, 2018Mr. Durbin (for himself, Mr. Reed, Mr. Tester, Mr. Kaine, Mr. Warner, Ms. Cortez Masto, Ms. Baldwin, Mr. Bennet, Mr. Blumenthal, Mr. Brown, Ms. Cantwell, Mr. Carper, Mr. Casey, Mr. Coons, Mr. Donnelly, Ms. Duckworth, Mrs. Feinstein, Mrs. Gillibrand, Ms. Harris, Ms. Hassan, Mr. Heinrich, Ms. Heitkamp, Ms. Hirono, Mr. Jones, Mr. King, Ms. Klobuchar, Mr. Leahy, Mr. Manchin, Mr. Markey, Mrs. McCaskill, Mr. Menendez, Mr. Merkley, Mr. Murphy, Mrs. Murray, Mr. Nelson, Mr. Peters, Mr. Schatz, Mr. Schumer, Mrs. Shaheen, Ms. Smith, Ms. Stabenow, Mr. Udall, Mr. Van Hollen, Ms. Warren, Mr. Whitehouse, Mr. Wyden, Mr. Booker, Mr. Cardin, and Mr. Sanders) introduced the following bill; which was read twice and referred to the Committee on AppropriationsA BILLMaking continuing appropriations for military pay and death benefits in the event of a Government
 shutdown.1.Short titleThis Act may be cited as the Pay Our Military Act of 2018.2.Continuing appropriations for pay and death benefits for members of the Armed Forces(a)In generalThere are hereby appropriated for fiscal year 2018, out of any money in the Treasury not otherwise appropriated, for any period during which interim or full-year appropriations for fiscal year 2018 are not in effect—(1)such sums as are necessary to provide pay and allowances to members of the Armed Forces (as defined in section 101(a)(4) of title 10, United States Code), including reserve components thereof, who perform active service, including drill, during such period;(2)such sums as are necessary for the payment of death benefits authorized by subchapter II of chapter 75 of title 10, United States Code, for individuals who die during such period;(3)such sums as are necessary to provide pay and allowances to the civilian personnel of the Department of Defense (and the Department of Homeland Security in the case of the Coast Guard) whom the Secretary concerned determines are providing support to members of the Armed Forces described in paragraph (1) and in connection with the payment of benefits described in paragraph (2); and(4)such sums as are necessary to provide pay and allowances to contractors of the Department of Defense (and the Department of Homeland Security in the case of the Coast Guard) whom the Secretary concerned determines are providing support to members of the Armed Forces described in paragraph (1) and in connection with the payment of benefits described in paragraph (2).(b)Secretary concerned definedIn this section, the term Secretary concerned means—(1)the Secretary of Defense with respect to matters concerning the Department of Defense; and(2)the Secretary of Homeland Security with respect to matters concerning the Coast Guard.3.TerminationAppropriations and funds made available and authority granted pursuant to this Act shall be available until whichever of the following first occurs: (1) the enactment into law of an appropriation (including a continuing appropriation) for any purpose for which amounts are made available in section 2; (2) the enactment into law of the applicable regular or continuing appropriations resolution or other Act without any appropriation for such purpose; or (3) September 30, 2018.